Ekwall, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale, to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States — is as follows:
(Longhaired Rabbit Pieces) @ 7%d. per lb.
Hatters Fur Waste
(Sheared Rabbit Pieces) @ 8Kd. per lb.
Plus packing of £4/14/6 as invoiced.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
Longhaired rabbit pieces_7% pence per pound.
Sheared rabbit pieces_■ 8% pence per pound.
Plus packing of £4/14/6 as invoiced.
Judgment will be rendered accordingly.